Detailed Office Action
	The communication dated 10/5/2021has been entered and fully considered. Claims 17-23 are cancelled. Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-16) in the reply filed on 10/5/2021 is acknowledged. Applicant has cancelled the non-elected Invention II (claims 17-23).
Specification
Applicant is reminded of the proper content of an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The submitted abstract has 287 words and needs to be shortened. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: paragraph [0057] refers to valve rod 11. There is no numeral 11 on the drawings. Furthermore, this paragraph refers to identifiers T and P, and indicates that their corresponding structure is not shown.  There is no need to refer to an identifier for a component that is not shown; one cannot locate T and P on the drawings.
Appropriate correction is required.
Claim Objections
Claims 1, 2, 4-6, 9-11, 12-14, and 16 are objected to because of the following informalities: 
Claim 1, line 1: add “An” before “injection molding system”.
Claim 1, lines 1/2: replace “actuator-system” with “actuator system,”.
Claim 1, line 6: replace “at least two changeover pressure line connector” at least two changeover pressure line connector”. It is recited before that theses connectors belong to a changeover valve. Furthermore, the limitations following this limitation identifies these two connector as the first and the second without having the phrase “changeover” before “pressure line”.
Claim 1, line 6: replace “and tank line connector” with “and a tank line connector”.
Claim 1, line 10: replace “is connected to the second pressure line connector” with “is connected to the first pressure line connector”. Paragraph [0055] identifies CP3 as the second pressure line connector of the piston drive. Thus, CP2 is the first. The second pressure line (L2) is connected to CP2.
Claim 1, line 14: replace “allowing” with “allow”.
Claim 1, line 15: add “of the adjustable flow control valve” after “the second pressure line connector”.
Claim 1, line 22: replace “at least one sensor” with “at least one electronic flow sensor”.
Claim 2, line 4: replace “the flow” with “the flow rate”.
Claim 4, lines 3: replace “at least one sensor” with “at least one electronic flow sensor”.

Claim 6, line 3: replace “begin” with “beginning”.
Claim 6, line 7: replace “the piston the speed” with “the piston or the speed”.
Claim 9, line 6: replace “and tank line connector” with “and a tank line connector”.
Claim 9, line 12: delete “detecting the flow”.
Claim 9, line 13: replace “the first and second” with “the first or second”. Only one sensor is recited. One sensor cannot be present on both lines at the same time.
Claim 9, lines 14 and 16 (two occurrences): replace “the sensor” with “the at least one electronic sensor”.
Claim 10, line 2: replace “the sensors and the flow control valves” with “their respective sensors and their respective flow control valves”. This will indicate that all these several systems have these components similar to the first system indicated in claim 1 and avoids 35 USC 112(b) indefiniteness. 
Claim 11, line 2: replace “the several actuator systems” with “the first and the second actuator systems”.
Claim 11, line 3: replace “the flow control valves” with “the flow control valve”.
Claim 11, line 3: replace “one actuator system” with “one of the actuator systems”.
Claim 11, line 4: replace “one sensor” with “one electronic sensor”.
Claim 11, line 4: replace “a different actuator system” with “the other actuator system”.
Claim 12, line 1: replace “claims” with “claim”.

Claim 13, line 4: replace “level/flow level” with “level and/or flow level”.
Claim 14, lines 2/3: replace “at least one flow sensor” with “at least one electronic flow sensor”.
Claim 14, line 4: delete “(P3)”.
Claim 16, line 3: replace “at least one flow sensor” with “at least one electronic flow sensor”.
Claim 16, lines 4/5: replace “one or more of the flow control valve(s)” with “the electronically adjustable flow control valve”. Claim 1 recites only one flow control valve.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9, 11, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6, in lines 6/7 recite the limitation “the point of time of the piston”. This phrase in unclear and indefinite. Piston is an object that is always present and one cannot attribute a point of time to it. For the purpose of examination, the Examiner interprets the second option (position) as the only correct limitation among these two.
Claim 9 recites the limitation "the connector" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner replaces this limitation with “one of the two pressure line connectors”. Claim 11 is dependent on claim 9 and is rejected as well.
Claim 9 recites the limitation "the second connector" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner replaces this limitation with “the other one of the two pressure line connectors”. Claim 11 is dependent on claim 9 and is rejected as well.
Claim 11 recites the limitations “the flow control valves of one actuator system” in line 3, and “the at least one sensor of a different actuator system” in line 4. There are insufficient antecedent basis for these limitation in the claim. For the purpose of examination, the Examiner replaces these limitation with the suggested limitations as outlined above in the objection section.

Claim 14 recites the limitation "the third flow sensor" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner interprets this limitation as the flow sensor.
Claim 16 recites the limitation "the pressure line" in lines 2/3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner interprets this limitation as any of the first, second, or third pressure lines.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over ANTUNES (WO-2014085321-A1), hereinafter ANTUNES in view of SIWEI (CN-102601949-A and its English translation), hereinafter SIWEI. Note that the italicized text below are the instant claims.
The Examiner has reproduced and annotated FIG. 2A of ANTUNES and has pasted it below to facilitate the analyses of the instant claims.

    PNG
    media_image1.png
    664
    690
    media_image1.png
    Greyscale

Regarding claim 1, ANTUNES discloses Injection molding system comprising at least one first actuator-system the first actuator system {[abstract], [FIG. 2A] 700 is the first actuator system} comprising: 
at least one piston drive {(a)} having at least two pressure line connectors {(c) and (d)} to drive a piston {(b)} to open or close a molding nozzle {[FIG. 2A], [62]}; 
pressure lines {(e), (i), (j)} connectable to a changeover valve {[FIG. 2A] 750 is the changeover valve,  note that lines are connected so they are definitely connectable} 
having a pressure line connector {(e)} and tank line connector {(f)}
 and at least two changeover pressure line connectors {(g), (h)}, 
wherein the first changeover valve pressure line connector is connectable to a first pressure line {(g) is connected to (i)}
and the second changeover valve pressure line connector is connectable to a second pressure line {(h) is connected to (j)}, 
wherein the second pressure line is connected to the second pressure line connector of the piston drive {(j) is connected to (c)}; 
an electronically adjustable flow control valve {[FIG. 2A] 600} having a first pressure line connector {(k)} and a second pressure line connector {(l)}, 
wherein the first pressure line connector of the adjustable flow control valve being connected to the first pressure line to allowing a connection to the first pressure line connector of the changeover valve {(k) is connected to (i) and thus to (g)}, 
and the second pressure line connector is connected to a third pressure line {(l) is connected to (m)} which establishes a connection to the second pressure line connector of the piston drive {note that (m) that is connected to (i) also is connected to (d) that establishes the recited connection}; 
at least one electronic sensor for sensing in the first, second and/or third pressure lines {[abstract] note the sensor is in communication with a controller, thus it is electronic and senses the drive fluid, thus located in the pressure lines}; 
and a controller connected to the adjustable flow control valve and to the at least one sensor, configured to electronically adjust the flow control valve, depending on information of the at least one sensor, controlling thereby the timing and the speed of the movement of the piston and the molding nozzle {[FIG. 2A] 16 is controller that is connected to 600 that is the control flow valve, [abstract] note the act of controlling that requires adjusting, note instruction to move the valve pin or piston based on sensor input, [04] note selection of the timing of the valve, [012] note selection of velocity that is the speed}.
ANTUNES discloses using a pressure sensor {[abstract]} and therefore, is silent on using a flow sensor to provide information for its controller.
In the same field of endeavor that is related to hydraulic system in and injection molding apparatus, SIWEI discloses at least one electronic flow sensor for sensing flow rate {[0012]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the flow sensor of SIWEI in the apparatus of ANTUNES.
As disclosed by SIWEI {[0048]} both pressure and flow sensors can be used to effectively control the hydraulic system. One would have been motivated to additionally include the flow sensor of SIWEI in the apparatus of ANTUNES to effect a better control. Also since ANTUNES main objective is to control the rate of the flow {[abstract]}, one of ordinary skill in the art would have been highly motivated to look to prior art and determine the feasibility of installing a flow sensor in a similar system to directly monitor the flow rate that ANTUNES desires. As discussed above, SIWEI clearly teaches that a flow sensor that be efficiently used in conjunction with the pressure sensor. 

Regarding claim 2, modified ANTUNES discloses wherein a first flow sensor is adapted to measure the flow rate in the first pressure line between the adjustable flow control valve and the changeover valve, or wherein a second flow sensor is adapted to measure the flow in the second pressure line between the piston drive and the changeover valve or wherein a third flow sensor is adapted to measure the flow in the third pressure line between the piston drive and the adjustable flow control valve {note that modified ANTUNES has a flow sensor with its pressure sensor, [abstract] note the sensor senses the drive fluid, thus has to be located in one of the pressure lines}.
Regarding claim 3, modified ANTUNES discloses wherein a first pressure sensor adapted to measure the pressure in the first pressure line between the adjustable flow control valve and the changeover valve; or wherein additionally a second pressure sensor is adapted to measure the pressure in the second pressure line between the piston drive and the changeover valve; or wherein a third pressure sensor is adapted to measure the pressure in the third pressure line between the piston drive and the adjustable flow control valve {[abstract] note the pressure sensor senses the drive fluid, thus has to be located in one of the pressure lines}.
Regarding claim 4, modified ANTUNES discloses wherein the controller is configured to determine a beginning and/or an end of injection phase of a molding cycle based on information of the at least one sensor, and to adjust the flow control valve, in an initial and/or final cycle position {[04], [05]}.
 wherein the controller is configured to determine the end of the injection phase of the molding cycle if the information from the at least one sensor indicate that the piston is in a position in which a molding nozzle is closed, preferably for a predefined timespan {note section 112(b) above, [05] note teaching of the end of cycle}.
Regarding claim 6, modified ANTUNES discloses wherein the controller is configured to dynamically adjust the flow control valve in the injection phase, after determining the begin of the injection phase, controlling thereby a position and the speed of the change of the position of the piston and thus the molding nozzle, wherein preferably also information of at least one timer and/or volume quantity information are used to determine the point of time and/or the position of the piston the speed of the dynamical adjustment of the flow control valve {note section 112(b) above, [04] note controlling to a plurality of intermediate positions, therefore controller based on the information, dynamically controls the valve, note that since the sensor provides information in real time to the controller, the control is inherently dynamic and instantaneous, note teaching on time, thus controller has a timer or can adjust based on time}.
Regarding claim 7, modified ANTUNES discloses wherein the controller is configured to allow an interactive reprogramming of the dynamical adjustment of the flow control valve {[04] note the teaching that the controller that controls the flow valve and obtains information from sensor in real time, thus an interactive communication, [041] note that controller is programmed}.
“wherein a second flow control valve is located in the second pressure line”, modified ANTUNES discloses flow control valve on the first pressure line {[FIG. 2A] 600}. Modified ANTUNES, however, is silent on a second flow control valve to be located on the second pressure line. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the flow control valve of ANTUNES and have placed it in the second pressure line, since it has been held that a mere duplication of working part of device involves only routine skill in the art {MPEP 2144.04 (VI)(B)}.
One would have been motived to have duplicated this flow control valve in order to have a better and more accurate control over the operation of the drive piston of ANTUNES. Since ANTUNES discloses intermediate positions for the piston {[04]} controlling the hydraulic pressure of both sides of the piston facilitates a smoother control of the position of this piston in various intermediate positions.
Regarding claim 9 limitation of “additionally comprising a second actuator system”, modified ANTUNES discloses an actuator or hydraulic system {[FIG. 2A] 700}. Modified ANTUNES, however, is silent on a second hydraulic or actuator system. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the hydraulic system of ANTUNES, since it has been held that a mere duplication of working part of device or the device involves only routine skill in the art {MPEP 2144.04 (VI)(B)}.
One would have been motived to have duplicated this hydraulic system, since ANTUNES discloses a plurality of injection systems {[FIG. 1] 940, 941, and 942}. A 
Regarding the next limitations of claim 9, modified ANTUNES discloses (see section 112(b) above) comprising: a piston drive {(a)} having at least two pressure line connectors {(c) and (d)} to drive a piston {(b)} to open or close a molding nozzle {[FIG. 2A], [62]}; 
pressure lines {(e), (i), (j)} connectable to one or more change over valves {[FIG. 2A] 750 is the changeover valve, note that lines are connected so definitely connectable}
having a pressure line connector {(e)} and tank line connector {(f)} 
and at least two change over pressure line connectors {(g), (h)}, 
wherein the first change over valve pressure line connector is connectable to a first pressure line {(g) is connected to (i)},
and the second change over valve pressure line connector is connectable to a second pressure line {(h) is connected or (j)}, 
wherein the second pressure line is connected to the connector of the piston drive {(j) is connected to (c)}, 
and wherein the first pressure line is connected to the second connector of the piston drive {(i) is connected to (d)}; 
at least one electronic sensor for detecting the flow sensing the flow rate in the first and second pressure line {[abstract] note the sensor is in communication with a controller, thus electronic and senses the drive fluid, thus located in the pressure lines, note that modified ANTUNES has a flow rate sensor thus sensing flow rate}; 
and the controller is connected additionally to the sensor of the second actuator system and allows to control the electronically adjustable flow control valve of the first actuator system based on information of the sensor of the second actuator system” as noted above the hydraulic system of ANTUNES {[FIG. 2A] 700, dashed lines} has been duplicated and thus it has to be connected to the controller 16, therefore its sensor is also connected to the controller 16. Since controller of ANTUNES is programmable {[041]}, it is the Examiner’s position that this connections allows the single controller of ANTUNES to be able to use the information from the second sensor to control the first control valve. Note that ANTUNES discloses that the injection process is a cascade process {[62]}. Thus the injection 940, 941, 942 are controlled together {[FIG. 1]}. Therefore, the controller will need information from all of the lines to control these injectors interactively or in a cascade fashion.  
Regarding claim 10 limitation of “comprising several first actuator systems, and the sensors and the flow control valves are connected to the controller and the controller, which is configured to control one or more of the flow control valves based on one or more of the information of the sensors”, modified ANTUNES discloses an actuator or hydraulic system {[FIG. 2A] 700, the dashed line}. Modified ANTUNES, however, is silent on several hydraulic or first actuator systems. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have replicated the hydraulic system of ANTUNES, since it has been held that a mere duplication (or in this case replication) of working 
One would have been motived to have replicated this hydraulic system, since ANTUNES discloses a plurality of injection systems {[FIG. 1] 940, 941, and 942}, a better control of this individual injection components can be effected by an additional control hydraulic systems that can be dedicated these injection systems.
Note that these replicated systems have to be connected to the controller 16 {[FIG. 2A]}, therefore their sensors and control valves are also connected to the controller 16.
Regarding claim 11, modified ANTUNES discloses wherein the several actuator systems are configured to be controlled in a cascade {[62] note that since the modified ANTUNES has two actuator systems connected the single controller as described above, the control is also in a cascade fashion},
Regarding the last limitation of claim 11 (also see 112(b) above) “and wherein the flow control valves of one actuator system is also configured to be controlled by the information of the at least one sensor of a different actuator system and preferably by a timer and/or by a certain amount of fluid measured”, as discussed above under claim 9, and since ANTUNES discloses that the injection process is a cascade process, the injection systems 940, 941, 942 have to be  controlled together {[FIG. 1]}, therefore, the controller will need information from all of the lines to control these injectors interactively or in a cascade fashion. This equates to the controller using the sensor of one system to control the flow control valve of the other system. 
 wherein the several actuator systems are configured to be controllable in a cascade {see section 112(b) above, [62] see the discussion above under claim 11}.
Regarding claim 13, modified ANTUNES discloses wherein after receiving information from the at least one sensor, that a threshold has been passed, the adjustable flow control valve is opened or closed to a predefined throttle level/flow level by the controller {[04] note the teaching on selection that indicates comparing to a value or a threshold value, [FIG. 2A] note valve 600 is a restricted type and thus throttles the flow}.
Regarding claim 14, modified ANTUNES discloses wherein the controller is configured to calculate based on the information of the at least one flow sensor the position of the piston of the piston drive, preferably based on the information of the third flow sensor (P3) over a defined time interval {[04] note teaching on the position of the valve pin or piston}.
Regarding claim 15, modified ANTUNES discloses wherein a check valve is connected in parallel to the adjustable flow control valve, providing a by-pass, when extending or retracting the piston of the piston drive {see pasted figure above item (n), note that this by-pass is always there so it is there during extending or retracting of the piston}.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ANTUNES and SIWEI as applied to claim 1 above, and further in view of MIHARA (US 4,610,831), hereinafter MIHARA and GAO (US-2013/0030723), hereinafter GAO.

In the same field of endeavor that is related to controlling hydraulic cylinder speed in injection molding, MIHARA discloses the importance of hydraulic oil (pressure fluid) on the flowability on this fluid {[col 10, lines 11-13]}. Note that ANTUNES discusses the velocity of the piston that is related to the flowability of the pressure fluid {[012]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of MIHAR in the apparatus of combination of ANTUNES and SIWEI to determine that viscosity of the pressure fluid is another important parameter that affects the flowability of this pressure fluid and thus the drive rate of the piston.
Note that since ANTUNES teaches controlling the velocity {[012]}, one of ordinary skill in the art would have been motivated to look to prior and art and determine factors that affect this velocity. As disclosed by MIHARA one such factor is viscosity that affects the flowability of the pressure fluid.
The combination of ANTUNES, SIWEI, and MIHARA, however, is silent on calculating this viscosity by configuring the controller and use it in comparison to a set point.
In the same filed of endeavor that is related to polymer processing, GAO discloses wherein the controller is configured to calculate the viscosity of a fluid in the pressure line based on the information of the at least one flow sensor and to compensate a deviation of the viscosity from a predefined value by adjusting one or more of the flow control valve(s) {see claim objections and 112(b) rejections above, {[abstract] note determination of viscosity, [0019] note calculation of viscosity using a multi sensor data, [0075] note the  processor coding of data including viscosity to control the process, [0078]}. 
At the effective fling date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of GAO in the combination method of ANTUNES, SIWEI, and MIHAR and have configured the controller to calculate viscosity and incorporate this parameter as a control criteria.
As discussed above, MIHARA discloses the importance of this parameter in the hydraulic system and one of ordinary skill in the art would have been motivated to look to prior art and determine the method for calculating viscosity from the sensor data and have incorporated it in the combination system above. Such prior art is GAO.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748